DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claim 1-2 and 4-17 based on the Response filed on 01/06/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim 3 is cancelled.  
Claims 1-2 and 4-17 are pending.

Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches an optical film satisfying Equation 1 below, having a half-wave phase retardation characteristic and having an absorption band in the visible light wavelength region: [Equation 1] R(650)/R(550) > R(450)/R(550), wherein R (λ) is an in-plane retardation value of the optical film for light having a wavelength of λ nm [Table 1: λ/2 film: Ro(450/Ro(550)=0.88(Example 1), 0.88(Examples 3 & 6); Ro(650/Ro(550)=1.04(Examples 1, 3 & 6)], 
the optical film comprising 
a first retardation film satisfying Equation 1 and having a quarter-wave phase retardation characteristic, 
a color filter layer including a dye having an absorption band in the visible light wavelength region, and 
a second retardation film satisfying Equation 1 and having a quarter-wave phase retardation characteristic.

Claims 2 and 4-17 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871